Citation Nr: 1408947	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-00 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome.  

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran had active military service from June 1987 to May 1991.  His awards and decorations include a Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing held in July 2013.  A transcript of the hearing is of record.  

In addition to the paper claims file, there are paperless, electronic (Virtual VA) and Veterans Benefits Management System (VBMS) claims files associated with the Veteran's claims.  A review of such electronic claims files does not reveal any additional documents pertinent to the present appeal.

The service connection claim for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Chronic fatigue syndrome has not been diagnosed at any time in or post-service, and symptoms of tiredness, chronic fatigue and sleep impairment have been attributed to clinically known diagnoses of service connected posttraumatic stress disorder (PTSD) with depression, and non-service connected sleep apnea, rather than as manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness



CONCLUSION OF LAW

The criteria for service connection for chronic fatigue syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

With respect to the service connection claim decided herein, the VCAA's notice requirements were satisfied by way of letters sent to the Veteran in September and October 2008, which were issued prior to the initial unfavorable decision of September 2009, wherein he was advised of the provisions relating to the VCAA.  Specifically, he was informed of the evidence and information necessary to substantiate his service connection claims.  Additionally, the Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letters informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to VA. 

The Veteran was also provided with notice of the type of evidence necessary to establish a disability rating and effective date as was discussed in Dingess/Hartman, supra, in the September and October 2008 letters.  Thereafter initial adjudication of the claims on appeal was undertaken in a September 2009 rating decision, and later in a June 2010 statement of the case (SOC), and a November 2012, Supplemental SOC.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue on appeal being adjudicated herein has been obtained.  

Initially, the Board observes that the Veteran's service treatment records (STRs) are almost totally incomplete in this case.  Even prior to the enactment of the Veterans Claims Assistance Act of 2000, the United States Court of Appeals for Veterans Claims (Court) had held that in cases where a veteran's STRs were unavailable or incomplete, through no fault of the Veteran, there was a "heightened duty" to assist the Veteran in the development of the case.  See generally McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Veteran was notified that STRs could not be located in both August 2009 and August 2012.   

The file contains post-service private and VA records, as well as lay statements provided by the Veteran and others.  VA's duty to assist also includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  VA examinations, to include for chronic fatigue syndrome, were conducted in October 2012.  The Veteran and his representative have not maintained that this evidence provided for the record is in any way inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate 

The Veteran presented testimony at a Board videoconference hearing held in July 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2013 hearing, the service connection issues on appeal were identified and discussed.  Information was solicited regarding the history and symptomatology relating to the Veteran's claimed disorders.  The undersigned also elicited testimony regarding the Veteran's claimed in-service events that he contends have caused his alleged disorders as well as statements regarding his history of symptoms and treatment, to the current time.  The elements of service connection that the RO has determined missing were also discussed.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that the duties set forth in 38 C.F.R. 3.103(c)(2) were complied with and that the Board may proceed to adjudicate the claim decided herein based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Background

In August 2008, the Veteran filed a service connection claim for chronic fatigue syndrome.  In a September 2008 lay statement he explained that he had a problem with his energy level and always felt tired.  

The STRs are incomplete, but include a copy of a February 1987 enlistment report which did not note a history or clinical diagnosis of chronic fatigue syndrome.  

Private medical records include an entry dated in February 1993 indicating that the Veteran complained of a 4 day history of a sore throat and feeling tired all the time and wanting to sleep.  A September 1993 record indicates that the Veteran played softball and volleyball all summer; no complaints of fatigue were mentioned.

On VA annual examination of 2003 (April) and 2008 (July), the Veteran failed to mention any symptoms of fatigue or tiredness.  An entry dated in August 2010 reveals complaints of fatigue during the day and snoring, the onset of which was reportedly between 1999 and 2000.  A sleep study was conducted in September 2010 which revealed an apnea index of 75.9, and it appears that obstructive sleep apnea was diagnosed in September/October of 2010.  

The file contains a lay statement from the Veteran's wife dated in March 2011, stating that since 2002, the Veteran had experienced sleeping problems and restlessness.  A March 2011 lay statement from the Veteran's father indicates that his son never had sleep issues until he came back from Saudi Arabia.  Another lay statement of February 2011 attested to the Veteran's unusual sleep habits and snoring during 1991 and 1992 when the author and the Veteran lived together.  A lay statement offered by a friend of the Veteran indicates that the Veteran had no trouble sleeping while in high school or in the Marine Corps, but had trouble sleeping and rarely slept after his Gulf War deployment.  

An October 2011 VA record reflects that the Veteran reported that his sleep was disrupted still, due to his newest daughter not sleeping through the night.  A February 2012 VA entry reveals that the Veteran stated that he was tired all of the time and stated that he was lucky if he could wear his CPAP for 2 hours continuously at night due to getting up with the kids, or not sleeping well due to bad dreams.  

A VA Agent Orange examination was conducted in May 2012.  A history of sleep apnea and of symptoms of tiredness/fatigue was noted.  The examining nurse practitioner indicated that the Veteran had chronic fatigue symptoms.  

In a June 2012 statement, the Veteran noted his tiredness and reported that he could not do anything that was very physical.  

A VA Home Respiratory Care note of August 2012 reflects that a home CPAP had been issued previously and that the Veteran reported that this had assisted with his sleep patterns, hours of sleep, and feeling more rested.

A VA examination for chronic fatigue syndrome was conducted in October 2012.  The report included information stating that for VA purposes, a diagnosis of chronic fatigue syndrome required: (a) new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least 6 months; and (b) the exclusion, by history physical examination, and laboratory results, of all other clinical conditions that may produce similar symptoms; and (c) 6 or more of the following: acute onset of the condition, low grade fever, non-exudative pharyngitis, palpable or tender cervical or axillary lymph nodes; generalized muscle aches or weakness, fatigue last 24 hours or longer after exercise, headaches, migratory joint pains, neuropsychological symptoms, and sleep disturbance.  

The examiner concluded that the Veteran did not have chronic fatigue syndrome.  It was noted that there was essentially no mention of fatigue in available records except as shown in February and May 2012 VA records, at which time symptoms of tiredness were attributed to nightmares, wearing a CPAP, and children interrupting sleep.  The examiner explained that it was important to understand that fatigue is a non-specific complaint which can be caused by many different medical conditions.  It was observed that the Veteran's diagnosed conditions included severe obstructive sleep apnea, for which a CPAP was issued and he reports is used only about 2 hours nightly, instead of the minimum 4 hours which are clinically recommended.  The examiner also pointed out that the Veteran was service connected for PTSD with depression.  It was concluded that complaints of fatigue were due to a combination of PTSD with depression and sub-optimally treated sleep apnea, as these were very common causes of fatigue. 

The examiner also noted that the Veteran's reported onset of his fatigue symptoms was 10 years previously.  The examiner mentioned that up until approximately 10 years ago the Veteran had been working out at the gym, then decreased and ultimately stopped due to fatigue and longer recovery times.  It was pointed out that the Veteran had service in southwest Asia was in the early 1990's, but that symptoms of fatigue did not start until 10 years prior to the examination per his own report; hence the examiner concluded that symptoms of fatigue were not due to any hazardous toxicological exposure experience during service, as such exposure would not cause onset symptoms a decade later.  

A VA sleep apnea examination was also conducted in October 2012.  A 10 year history of poor sleep, loud snoring, wakefulness, and apneic episodes was noted.  Findings attributable to sleep apnea included persistent daytime hypersomnolence, and chronic tiredness.  

A VA PTSD examination was also conducted in October 2012, at which time the Veteran complained of chronic fatigue secondary to environmental hazards faced during Gulf war service.  Reported symptoms included depression, sleep disturbance, low energy level, and fatigue.  Chronic sleep impairment and difficulty falling or staying asleep were manifestations associated with the Veteran's PTSD and depression.  The examiner concluded that from a mental health perspective, the Veteran's chronic fatigue was secondary to his depressive disorder.  PTSD and major depressive disorder, secondary to PTSD were diagnosed.   

The Veteran presented testimony at a July 2013 Board videoconference hearing.  He stated that he served with the United States Marine Corps from 1987 to 1991 and was part of Operation Desert Storm, stationed outside of Kuwait City.  He explained that during that time he was in combat and was exposed to oil fires and airborne chemicals.  The Veteran stated that he first noticed having symptoms of fatigue in 1999/2000, and was more aware of it after having children in 2003.  The Veteran explained that he could not tell the difference between chronic fatigue syndrome and other conditions, but knew that he was tired every day and only slept for a couple of hours a night.  

Analysis

The Veteran maintains that service connection is warranted for chronic fatigue syndrome resulting from his Gulf War service.  

At the outset, the Board notes that that the Veteran's STRs, are incomplete/largely unavailable in this case.  Formal findings to this effect were made in August 2009 and August 2012.   In a case such as this where it appears that STRs are unavailable and/or incomplete, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of- the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point out; however, the O'Hare precedent does not raise a presumption that the missing medical records would, if they still existed, necessarily support the claim. 

Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when a veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law  does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Board also observes that in light of the Veteran's receipt of a Combat Action Ribbon, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection but ease a combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat Veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA disability compensation derives from two statutes, sections 1110 and 1131 of title 38, United States Code.  Both provide for compensation, beginning with the following words; "For disability resulting from personal injury suffered or disease contracted in line of duty."  Thus, in order for a Veteran to qualify for compensation under those statutes, the Veteran must prove the existence of disability and that a disability has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

With respect to the Veteran's service connection claim for chronic fatigue syndrome, Hickson element (1) is lacking.  Regardless of the theory of entitlement raised, the file does not contain a diagnosis of chronic fatigue syndrome at any time during service or post-service.  

Chronic fatigue syndrome is a specific clinical condition which has defined criteria which must be met in order to support a diagnosis, as fully explained in the 2012 VA examination report and summarized above.  Contrary to the assertions of the Veteran's representative, chronic fatigue syndrome was not diagnosed by a VA clinical psychologist in October 2012.  She opined that symptoms of chronic fatigue were secondary; i.e. part and parcel, to the Veteran's service-connected depression was PTSD.  This is consistent with specifically enumerated rating criteria used for the evaluation of psychiatric disorders which includes chronic sleep impairment and disturbances in motivation and mood as manifestations of various mental disorders.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2013).  

Similarly symptoms of fatigue and tiredness are mentioned in VA medical records and examination reports dated between 2010 and 2012; however, at no time was chronic fatigue syndrome clinically diagnosed.  In this regard, the Board points out that October 2012 VA examination reports reflect that chronic sleep impairment and difficulty falling or staying asleep were manifestations associated with the Veteran's PTSD and depression; and that persistent daytime hypersomnolence, and chronic tiredness were findings attributable to sleep apnea.    

Significantly, the file contains a 2012 VA examination report for chronic fatigue syndrome, at which time a VA examiner determined that the clinical criteria to support a diagnosis chronic fatigue syndrome were not met, and concluded that the Veteran's symptoms of chronic fatigue, were due to a combination of his service-connected PTSD with depression, and non-service connected sleep apnea, as supported by other information such as that identified above.  As the conclusions reached by the VA examiners in 2012 were based on review of the Veteran's lay history, to include service and post-service records and examination results, as well as on specialized clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Therefore, Board finds no adequate basis to reject this competent medical opinion based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481(Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided any competent medical evidence to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that there must be "medically competent" evidence of a current disability although "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  In this case, however, there is no medically competent evidence of current disability, claimed as chronic fatigue syndrome, and the provisions of 38 U.S.C.A. § 1154(b) do not assist in making such a finding.  In this regard evidence dated from August 2008, when the Veteran filed his original service connection claim, are silent for any clinical diagnosis of chronic fatigue syndrome, and even well prior to that time, the evidence is negative for evidence of the currently claimed disability. 

The Board has also reviewed the lay statements and testimony in support of the Veteran's claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding that both lay and medical evidence must be considered in a claim for service connection).  Simply having symptoms of fatigue, tiredness and sleep impairment, as credibly reported by the Veteran and others, does not comport to a diagnosis of chronic fatigue syndrome, as this condition has a specifically defined set of clinical criteria which must be met.  Moreover, given the Veteran's testimony to the effect that he himself does not know what his symptoms are attributed to (p. 13), and the fact that a clinical diagnosis requires a showing of several elements, not shown in this case, the Board does not find the Veteran or any of his lay colleagues competent to diagnose this condition.  See 38 C.F.R. § 3.159(a)(1)-(2); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (describing situations when lay evidence can be competent and sufficient to provide medical diagnosis).  Essentially, as the currently claimed condition is not shown, the claim may be denied on this basis alone.  

However, for the sake of completeness, the Board will address the Veteran's symptoms of fatigue, in terms of whether this manifestation in and of itself provides a basis for the award of service connection.  

In this case, as the Veteran's symptoms of chronic fatigue, tiredness, and sleep impairment have been associated with known clinical diagnoses, to include PTSD with depression, for which service connection is already in effect contemplating those symptoms; and non-service connected sleep apnea.  Neither fatigue nor sleep disturbance stand independently as clinically diagnosed disorders which are separate and distinct from diagnosed sleep apnea or PTSD with depression.  Moreover, the Board emphasizes that the Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  Essentially, under the anti-pyramiding provision of 38 C.F.R. § 4.14, (2012), the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided. The United States Court of Veterans Appeals (Court) held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.  Accordingly, there is no independent basis upon which to award service connection for these symptoms.  

Wither respect to the contention that fatigue is a manifestation of Gulf War illness, under 38 C.F.R. § 3.317(b)(1), fatigue is identified as being a sign or symptom that may be a manifestation of an undiagnosed illness or medically unexplained chronic multi symptom illness.  It is also acknowledged that the Persian Gulf provisions of 38 U.S.C.A. § 1117  were amended, effective March 1, 2002, to enable service connection to be awarded for medically unexplained chronic multi-symptom illness such as chronic fatigue syndrome, that is defined by a cluster of signs and symptoms, as well as for any diagnosed illness that the VA Secretary determines by regulation warrants a presumption of service connection.  Here, as discussed previously, the record does not contain a diagnosis of chronic fatigue syndrome. 

The presumption under 38 C.F.R. § 3.317 only operates where the evidence demonstrates an undiagnosed illness, i.e., one that is not attributed to any known clinical diagnoses.  Here, the greater weight of the evidence of record indicates that the Veteran's fatigue is a manifestation of service connected PTSD with depression and non-service-connected sleep apnea.  Therefore, this manifestation has been attributed to known clinical diagnoses, precluding entitlement to service connection for a separate disorder on a presumptive basis under 38 C.F.R. § 3.317. 

In conclusion, Congress specifically limits entitlement to service connection for disease or injury to cases where there is a disability.  In the absence of proof of current disability due to disease or injury, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation under statute, the existence of a disability must be proved, and as having resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  In conclusion, since the Veteran has not met the essential requirement of showing evidence of a current disability claimed as chronic fatigue syndrome, the preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal of this claim must be denied.


ORDER

Service connection for chronic fatigue syndrome is denied.

REMAND

Additional development is warranted with respect to the Veteran's service connection claim for right ear hearing loss. 

A brief review of the facts reveals that normal right ear hearing acuity was shown by the February 1987 enlistment examination report, which is essentially the only service treatment record on file.  

A VA audio examination was conducted in September 2009, at which time left ear hearing loss meeting the threshold requirements of 38 C.F.R. § 3.385 was shown, but right ear hearing acuity did not meet the threshold requirements for a disability.  Ultimately, service connection was granted for tinnitus and left ear hearing loss.  

During Board videoconference hearing testimony presented in July 2013, the Veteran described acoustic trauma sustained while participating in combat during the Gulf War.  He also mentioned that he believed that his hearing acuity had decreased since the 2009 VA examination, and the possibility of being re-examined in light of this was discussed.   

With these considerations in mind and upon further review of the record, the Board finds that a VA examination is indicated pursuant to VA's duty to assist, so that a fully informed appellate decision may be issued.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).   In so doing, should right ear hearing loss be shown, the examiner will be asked to address both direct and secondary theories of etiology.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an opportunity to submit or identify any additional evidence relevant to his service connection claim for right ear hearing loss.  With appropriate authorization from the Veteran, obtain and associate with the claims file any additional private treatment records pertinent to the Veteran's claim.  

Any outstanding VA records pertinent to the claims on appeal should be obtained and associated with the claims file.

2.  Following the completion of the above development, the RO/AMC should afford the Veteran a VA audiological examination to determine the degree and etiology of right ear hearing loss.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  Specific information regarding the type and duration of noise exposure during the Veteran's service period should be elicited and recorded.  The examiner is asked to furnish an opinion with respect to the following questions:

(a)  Based on a review of the entire record, including, but not limited to, the Veteran's reported history of acoustic trauma in and post-service, his lay statements, and post-service clinical evidence, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's currently claimed right ear hearing loss had its onset during service or during the first post-service year; or is otherwise related to service, to include in-service noise exposure, regardless of whether the onset of right ear hearing loss meeting the threshold requirements of 38 C.F.R. § 3.385 occurred after service discharge.

(b)  The examiner is also asked to address whether it at least as likely as not (at least a 50 percent probability) that any currently manifested right ear hearing loss was proximately caused, or aggravated (i.e., permanently worsened) beyond it natural progress, by service-connected left ear hearing loss and/or tinnitus.  

If aggravation (i.e., permanent worsening) is found, to the extent possible, the examiner should identify the clinical signs, symptoms and manifestations of any such disorder which establish: (1) the degree of right ear hearing loss before the onset of aggravation (permanent worsening); and (2) the degree of severity at the onset of aggravation (permanent worsening). 

A complete rationale should accompany all opinions expressed.  In answering the questions posed above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as sustaining noise exposure in service, and that his reports must be considered in formulating the requested opinion.  If the Veteran's lay reports are discounted, the examiner should provide a rationale for doing so. A complete rationale should be given for any opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  Readjudicate the Veteran's claim of entitlement to service connection for right ear hearing loss. If any action taken is adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


